NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1376-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

THOMAS PAOLINO,
a/k/a THOMAS A. PAOLINO,

     Defendant-Appellant.
__________________________

                   Submitted January 4, 2021 – Decided August 5, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 08-09-
                   1010.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Joseph Anthony Manzo, Designated
                   Counsel, on the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Nicole Handy, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Thomas Paolino appeals from the October 10, 2019 order of

the Law Division denying his petition for post-conviction relief (PCR) without

an evidentiary hearing challenging the sentence he received for the first-degree

aggravated manslaughter of his teenage girlfriend, whose body he buried in a

state forest. We affirm.

                                        I.

      On April 2, 2008, defendant, then nineteen years old, was involved in a

dating relationship with a nineteen-year-old woman. The two traveled together

from Staten Island to a wooded area of the Wharton State Forest in Burlington

County where they had previously gone camping. They became involved in an

argument. Defendant choked the victim and stabbed her in the throat. She died

as a result of the injuries defendant inflicted on her. Defendant subsequently

moved the victim's body and buried it in a shallow grave in a remote area of the

forest, intending that it would not be discovered.

      A grand jury indicted defendant, charging him with: (1) first-degree

murder, N.J.S.A. 2C:11-3(a)(1); (2) second-degree desecrating human remains,

N.J.S.A. 2C:22-1(a)(1); (3) third-degree theft by unlawful taking, N.J.S.A.

2C:20-3(a); (4) fourth-degree unlawful theft or receipt of a credit card, N.J.S.A.




                                        2                                   A-1376-19
2C:21-6(c)(1); and (5) third-degree hindering prosecution, N.J.S.A. 2C:29-

3(b)(1).

      Defendant was represented by counsel who negotiated a plea agreement

with the State. According to the terms of the agreement, defendant pleaded

guilty to first-degree aggravated manslaughter, N.J.S.A. 2C:11-4(a), a

downgrade of the first count of the indictment, and third-degree hindering

prosecution, N.J.S.A. 2C:29-3(b)(1). In exchange for defendant's plea, the State

agreed to recommend a sentence of twenty-three-and-one-half years of

imprisonment for aggravated manslaughter and a concurrent five-year term of

imprisonment for hindering prosecution.          The remaining counts of the

indictment would be dismissed.

      At sentencing, the court found aggravating factors three, N.J.S.A. 2C:44-

1(a)(3) ("[t]he risk that the defendant will commit another offense . . . ."), six,

N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the defendant's prior criminal record

and the seriousness of the offenses of which he has been convicted . . . ."), and

nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring the defendant and others

from violating the law . . . ."). The court found no mitigating factors.

      The court sentenced defendant in accordance with the plea agreement. For

aggravated manslaughter, defendant received twenty-three-and-one-half years


                                        3                                    A-1376-19
of imprisonment, with an eighty-five-percent period of parole ineligibility,

pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2.            For hindering

prosecution, defendant received a five-year term of imprisonment to run

concurrently with the sentence for aggravated manslaughter.

      A September 22, 2009 judgment of conviction memorializes defendant's

convictions and sentence. Defendant did not file a direct appeal.

      On September 24, 2018, more than nine years after entry of the judgment

of conviction, defendant filed a petition for PCR. In a subsequently filed

amended petition, he alleged he was denied effective assistance of counsel at his

sentencing hearing because his trial counsel: (1) failed to argue for a lower

sentence than recommended by the State; (2) did not urge the court to find

defendant's age at the time of the offenses to be a mitigating factor; (3) failed to

review the presentence report with defendant and correct errors in the report

involving defendant's criminal history, including, allegedly, that some juvenile

charges were dismissed and that others might be subject to expungement in the

future; (4) told defendant not to speak at sentencing or to the court employees

preparing the presentence report, which, allegedly, gave the court the impression

he was not remorseful; and (5) did not object to statements made at sentencing

by members of the victim's family accusing defendant of having raped and


                                         4                                    A-1376-19
beaten the victim. Defendant does not ask to withdraw his guilty plea and seeks

only a new sentencing hearing. He alleged he filed the petition beyond the

statutory deadline because his trial counsel did not respond to repeated requests

for a copy of his file and ultimately destroyed the file.

      The State opposed the petition, arguing both that it was time barred and

that the claims defendant asserts therein were substantively deficient.

      On October 10, 2019, Judge Mark P. Tarantino issued a written opinion

concluding that defendant's petition was time barred and substantively meritless.

The court found that although defendant claims his trial counsel was

uncooperative in providing him a copy of his file, he "has not alleged specific

facts or proofs to substantiate his claims." In addition, the court found that

            [w]hile possession of the file might have aided the
            [defendant] in drafting his petition, it was not required.
            Court transcripts were always available to [defendant].
            Also, while difficulty communicating with a trial
            attorney may pose a challenge to filing a motion for
            PCR, there is no reason stated why [defendant] waited
            over four years after the August 26, 2014 letter from his
            attorney . . . to file his PCR petition. 1

            [(emphasis in original).]


1
  Although the trial court's opinion and the parties' briefs refer to an August 26,
2014 letter from defendant's counsel to defendant, we have not been provided a
copy of that document. We gather from the record that in the letter the attorney
informed defendant that he had destroyed his file relating to defendant's trial.

                                         5                                   A-1376-19
      In addition, the court found that defendant had not made a credible claim

that his sentence was unjust or unconstitutional or that there was any serious

question as to the validity of the facts to which he pled. Thus, the court

concluded, defendant did not establish he would suffer a fundamental injustice

if not allowed to proceed with his late-filed petition. While acknowledging that

the prejudice to the State from a new sentencing proceeding more than a decade

after the underlying crimes would be less than it would be from a new trial, the

court found that this factor did not excuse defendant's significant and

unexplained delay in filing his petition.

      The court also concluded that, even if his petition was not time barred,

defendant did not make a prima facie showing of ineffective assistance of

counsel.   The court concluded that trial counsel "did an admirable job

negotiating an easily proven murder charge to a plea of manslaughter with a

sentence of [twenty-three] and one half years instead of [thirty] years." The

court also noted that the "State offered a very generous plea agreement which

was against the wishes of the victim's family. This agreement significantly

limited [defendant's] exposure at sentencing."

      Judge Tarantino also found that trial counsel's failure to argue that

defendant's age was a mitigating factor was not ineffective assistance of counsel


                                        6                                  A-1376-19
because mitigating factor thirteen applied only where "a youthful defendant was

substantially influenced by another person more mature than the defendant,"

N.J.S.A. 2C:44-1(b)(13), which is not applicable here. The court concluded that

recent precedents concerning the sentencing of juvenile offenders on which

defendant relies do not apply to adult defendants. See Miller v. Alabama, 567

U.S. 460, 465 (2012) (holding that mandatory life term without parole for

juveniles convicted of homicide is unconstitutional); Graham v. Florida, 560

U.S. 48, 82 (2010) (holding that imposing life term without parole on juveniles

convicted of non-homicide offenses is unconstitutional); State v. Zuber, 227 N.J.

422, 446-47 (2017) (holding that "Miller's command that a sentencing judge

'take into account how children are different, and how those differences counsel

against irrevocably sentencing them to a lifetime in prison,' applies with equal

strength to a sentence that is the practical equivalent of life without parole."

(quoting Miller, 567 U.S. at 480) (citation omitted)).

      The court concluded that the alleged errors in the presentence report were

immaterial to the outcome of the sentencing hearing. Judge Tarantino noted that

the sentencing judge did not take defendant's arrests into account in setting his

sentence, but only considered the arrests to evaluate whether to accept the plea

agreement. In addition, Judge Tarantino found that defendant was present in


                                        7                                  A-1376-19
court when his counsel stated that he had reviewed the presentence report with

defendant and did not correct him. The court also found that trial counsel's

advice to defendant not to speak at sentencing was reasonable, given that the

amended charge and favorable sentence had been negotiated prior to sentencing.

      In addition, the judge noted that although the sentence defendant received

is three and a half years above the presumptively valid sentence for aggravated

manslaughter, it is significantly below his exposure to thirty years'

imprisonment with no parole eligibility to life with a thirty-year period of parole

ineligibility for murder, which was the original charge lodged against him.

Defendant's counsel, the court noted, also negotiated the dismissal of other

charges. Finally, the judge concluded that the sentencing transcript established

that the court determined defendant's sentence on appropriate statutory factors

and not on any comments made by the victim's family.

      An October 10, 2019 order memorializes the trial court's decision.

      This appeal follows. Defendant raises the following arguments.

            POINT I

            BY FINDING THAT THE PETITION WAS TIME
            BARRED BY STATUTE, THE COURT ERRED IN
            DENYING DEFENDANT'S PETITION FOR POST-
            CONVICTION RELIEF.




                                        8                                    A-1376-19
            POINT II

            THE LOWER COURT ERRED IN FINDING THAT
            TRIAL  COUNSEL    PROVIDED  EFFECTIVE
            REPRESENTATION DURING THE SENTENCING
            PORTION OF THE CASE.

            POINT III

            BECAUSE THE PETITIONER MADE A PRIMA
            FACIE SHOWING OF INEFFECTIVE ASSISTANCE
            OF TRIAL COUNSEL, THE COURT MISAPPLIED
            ITS   DISCRETION   IN  DENYING     POST-
            CONVICTION RELIEF WITHOUT CONDUCTING
            A FULL EVIDENTIARY HEARING.

                                       II.

      Having carefully reviewed the record, we find insufficient merit in these

arguments to warrant extended discussion in a written opinion. R. 2:11-3(e)(2).

We affirm substantially for the reasons contained in the thorough and

comprehensive written decision of Judge Tarantino. We add only the following

brief comments.

      We agree with Judge Tarantino that defendant's PCR petition is time-

barred. Rule 3:22-12 requires a first PCR petition to be filed within five years

of the judgment of conviction. As case law instructs, the five-year time bar for

a first PCR petition is an important procedural requirement. The time bar only

should be relaxed in "exceptional" situations that are specified in the Rule. See


                                       9                                   A-1376-19
e.g., State v. Mitchell, 126 N.J. 565, 576-77 (1992) (declaring time-barred a

PCR petition filed six-and-a-half years after a defendant's conviction); State v.

Jackson, 454 N.J. Super. 284 (App. Div. 2018) (enforcing the time bar against a

defendant whose petition was filed fourteen years after his conviction).

      Rule 3:22-12(a)(1)(A) provides that a PCR petition may be considered if

             it alleges facts showing that the delay beyond [the five-
             year bar] was due to defendant's excusable neglect and
             that there is a reasonable probability that if the
             defendant's factual assertions were found to be true
             enforcement of the time bar would result in a
             fundamental injustice . . . .

The factors considered by the court to determine if exceptional circumstances

exist are the cause of the delay, the extent of the delay, the prejudice to the State,

and the importance of the defendant's claims. State v. Afanador, 151 N.J. 41,

52 (1997).     A defendant must submit "sufficient competent evidence" to

establish excusable neglect to relax the time bar. State v. Brown, 455 N.J. Super.

460, 470 (App. Div. 2018). A substantial delay in filing a PCR petition increases

the already substantial burden to show excusable neglect and that a fundamental

injustice will result if the petition is not heard. See Afanador, 151 N.J. at 52

(recognizing "the burden to justify filing a petition after the five-year period will

increase with the extent of the delay"). A defendant's lack of sophistication in




                                        10                                     A-1376-19
the law does not establish excusable neglect, especially given the long delay in

the case. State v. Murray, 162 N.J. 240, 246 (2000).

      We find ample support in the record for Judge Tarantino's conclusion that

defendant did not establish excusable neglect for his prolonged inaction.

Defendant's claim to have been frustrated in his attempt to obtain a copy of his

file from his trial counsel, if proven true, would not constitute excusable neglect.

Defendant did not need to have a copy of his attorney's file to file a PCR petition.

The claims he raises arise from his interactions with trial counsel and

proceedings at which he was present. He could have certified what he recalled

having taken place with counsel and ordered transcripts of the proceedings.

With that information, he could have filed a petition. In addition, the parties

agree that as of August 2014 defendant was aware that his trial counsel had

destroyed his file relating to defendant's trial. Defendant waited four more years

to file his PCR petition. He has not explained that delay. 2

      We need not comment in detail about defendant's substantive arguments

because we agree with the trial court's conclusion that they are time barred.



2
  We also note that defendant's petition states that he reviewed his presentence
report when he was sent to the Department of Corrections Central Reception and
Assignment Facility where he was sent after sentencing for classification and
placement in a facility within the State prison system.

                                        11                                    A-1376-19
However, even though Judge Tarantino correctly found defendant's petition

procedurally barred, he considered the merits of each of defendant's arguments.

We, therefore, comment briefly on the court's substantive conclusions.

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution guarantee criminal defendants the

right to the effective assistance of counsel. State v. O'Neil, 219 N.J. 598, 610

(2014) (citing Strickland v. Washington, 466 U.S. 668, 686 (1984); State v.

Fritz, 105 N.J. 42, 58 (1987)). To succeed on a claim of ineffective assistance

of counsel, the defendant must meet the two-part test established by Strickland

and adopted by our Supreme Court in Fritz. 466 U.S. at 687; 105 N.J. at 58.

      Under Strickland, a defendant first must show that his attorney made

errors "so serious that counsel was not functioning as the 'counsel' guaranteed

the defendant by the Sixth Amendment."          466 U.S. at 687.       Counsel's

performance is deficient if it "[falls] below an objective standard of

reasonableness." Id. at 688.

      A defendant also must show that counsel's "deficient performance

prejudiced the defense[,]" id. at 687, because "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different[,]" id. at 694; accord State v. Nunez-Valdez, 200 N.J. 129,



                                      12                                   A-1376-19
139 (2009). "A reasonable probability is a probability sufficient to undermine

confidence in the outcome" of the trial. Strickland, 466 U.S. at 694.

      "[A] court need not determine whether counsel's performance was

deficient before examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Id. at 697; State v. Marshall, 148 N.J. 89, 261 (1997).

"If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be

followed." Strickland, 466 U.S. at 697. The right to the effective assistance of

counsel extends to legal assistance related to the entry of a guilty plea. State v.

Gaitan, 209 N.J. 339, 350-51 (2012).

      We review a judge's decision to deny a PCR petition without an

evidentiary hearing for abuse of discretion. State v. Brewster, 429 N.J. Super.

387, 401 (App. Div. 2013) (citing Marshall, 148 N.J. at 157-58). A hearing is

required only when: (1) a defendant establishes a prima facie case in support of

PCR; (2) the court determines that there are disputed issues of material fact that

cannot be resolved by review of the existing record; and (3) the court determines

that an evidentiary hearing is required to resolve the claims asserted. State v.

Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)). "A prima facie case is

established when a defendant demonstrates 'a reasonable likelihood that his or


                                       13                                    A-1376-19
her claim, viewing the facts alleged in the light most favorable to the defendant,

will ultimately succeed on the merits.'" Id. at 355 (quoting R. 3:22-10(b)).

      Judge Tarantino's conclusion that defendant did not make a prima facie

showing of ineffective assistance of counsel is well supported by the record.

Defendant's counsel negotiated a very favorable plea agreement and defendant

received the sentence for which he bargained. There is nothing in the record

suggesting that the trial court considered inappropriate factors or would have

been convinced to give defendant a sentence more lenient than that which he

obtained through the plea agreement. Nor is there any suggestion by defendant

that he did not kill the victim as he admitted during his plea.

      Affirmed.




                                       14                                   A-1376-19